Case: 4:15-cr-00049-CDP Doc. #: 513 Filed: 04/03/19 Page: 1 of 1 PageID #: 2458



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
          vs.                            )         Case No. 4:15 CR 49 CDP-1
                                         )
RAMIZ ZIJAD HODZIC,                      )
                                         )
                Defendant.               )

                                     ORDER

      IT IS HEREBY ORDERED that the sentencing in this matter is set for

Tuesday, June 18, 2019 at 2:00 p.m. in Courtroom 14-South. All Objections to

the presentence report must be filed no later than May 28, 2019. If testimony is

expected counsel must notify the court at least one week before sentencing.

      IT IS FURTHER ORDERED that the parties must file any sentencing

memoranda no later than June 11, 2019 except that a response to a sentencing

memorandum may be filed no later than June 13, 2019.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE

Dated this 3rd day of April, 2019.
